Title: The American Commissioners to Jonathan Williams, Jr., 20 February 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Williams, Jonathan Jr.


Sir
Paris 20th Feby 1777
Yours of the 13th: is before Us. Mr. Deane wrote you on the subject of Arms &c. belonging to Mr. Montieu in Nantes we wish you to send Us as early as possible an Acct. of your survey and your Estimate of the value of the Whole on the best Information You can Obtain. Also supposing the Fusils whose Barrels may answer for further Use in the Continental Army or for the Indian trade but which must be New stocked, should have their stocks Thrown away and be packed in the Closest manner, what space or how many Tonnage of Freight the Whole would Call for. The Charts and Dispatches you mention shall be procured and sent as soon as possible and should the Vessel purchased, not be sufficient to Carry the Goods supplied by Mons. Beaumarchais and the sail Cloth and Cordage &c. for two Frigates you will shorten your purchase Accordingly having an Eye to an Assortment of what shall be sent if for more than One. We are &c.
BFSD

We are surprised to find Ourselves among the last to be informed of so interesting a peice of Intelligence as that of the Captures made by Capt. Wicks and wish that in future when anything of so much Consequence happens that We may be Notified as early as possible.
Mr. Jona Williams Nantes

 
Notation: Paris 20th Feby. 1777 Copy of a Lettr. to J Williams Nantes
